[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JAN 30, 2009
                               No. 08-12464                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 07-01429-CV-ODE-1

MAKUSHAMARI GOZO,


                                                             Plaintiff-Appellant,

                                    versus

JANET NAPOLITANO,
Secretary of the United States
Department of Homeland Security,
FELICIA SKINNER,
Director of Detention and Removal United
States, Immigration and Customs Enforcement,


                                                          Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                              (January 30, 2009)
Before TJOFLAT, DUBINA and WILSON, Circuit Judges.

PER CURIAM:

      Makushamari Gozo, a native and citizen of Zimbabwe, appeals the dismissal

of his 28 U.S.C. § 2241 habeas petition, wherein he claimed that he had been

detained for more than six months after he was ordered removed, and that there

was no significant likelihood of removal in the foreseeable future. Gozo last

entered the United States in 1992 as a non-immigrant student. On August 18,

2006, Immigration and Naturalization Service (“INS”) issued a Notice of Intent to

Issue a Final Administrative Removal Order pursuant to Section 238(b) of the

Immigration and Nationality Act (“INA”), 8 U.S.C. § 1228(b), based on the

finding that Gozo was deportable under 8 U.S.C. § 1227(a)(2)(A)(iii), because he

had been convicted of an aggravated felony.

      On October 24, 2006, INS issued a Final Administrative Removal Order and

ordered Gozo removed to Zimbabwe. On November 18, 2006, Gozo filed for

withholding of removal and CAT relief. Gozo was interviewed by an asylum

officer who determined that he had a reasonable fear of persecution or torture if

returned to Zimbabwe and referred him to an Immigration Judge (“IJ”) for a

withholding-only hearing on January 18, 2007. On May 23, 2007, the IJ denied

Gozo’s requests for withholding of removal and CAT relief and ordered him



                                          2
removed to Zimbabwe. On June 20, 2007, Gozo appealed the IJ’s order to the

BIA, which affirmed the IJ’s decision on December 10, 2007. Meanwhile, Gozo

filed the instant § 2241 petition on June 18, 2007.

      On appeal, Gozo argues that his removal order became final on October 24,

2006, and that he had been detained in excess of six months when he filed the

instant petition. Gozo further argues that neither the Zimbabwean nor Italian

embassy will issue a travel document for him in the foreseeable future.

      “In reviewing the district court’s denial of a habeas corpus petition, we

review questions of law de novo and the court’s findings of fact for clear error.”

Little v. Holder, 396 F.3d 1319, 1321 (11th Cir. 2005). We liberally construe the

pleadings of a pro se petitioner. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir.

2008), cert. denied, No. 08-6426, 2008 U.S. LEXIS 8777.

      An alien who has who has been ordered removed shall be removed within a

90-day “removal period” that begins to run from the latest of:

      (i) The date the order of removal becomes administratively final.

      (ii) If the removal order is judicially reviewed and if a court orders a
      stay of the removal of the alien, the date of the court’s final order.

      (iii) If the alien is detained or confined (except under an immigration
      process), the date the alien is released from detention or confinement.

8 U.S.C. § 1231(a)(1)(B). However, “[a]n alien ordered removed who is . . .



                                          3
removable under section . . . [§ 1227(a)(2)] . . . may be detained beyond the

removal period. . . .” 8 U.S.C. § 1231(a)(6). The Supreme Court has held that

§ 1231(a)(6) contains an implicit reasonableness limitation that “limits an alien’s

post-removal-period detention to a period reasonably necessary to bring about that

alien’s removal from the United States.” Zadvydas v. Davis, 533 U.S. 678, 689,

121 S. Ct. 2491, 2498 (2001). To that end, the Court held that six months is a

presumptively reasonable period of time to detain an alien awaiting removal. Id. at

701, 121 S. Ct. at 2505. After six months, the alien may, in a § 2241 petition,

“provide[] good reason to believe that there is no significant likelihood of removal

in the reasonably foreseeable future. . . .” Id. Upon such a showing, the

government has the burden of rebutting the alien’s claim, although not every alien

must be released after six months, and “an alien may be held in confinement until it

has been determined that there is no significant likelihood of removal in the

reasonably foreseeable future.” Id. We subsequently determined that, to state a

claim under Zadvydas, an alien must show: (1) that the six-month period, which

commences at the beginning of the statutory removal period, has expired when the

§ 2241 petition is filed; and (2) “evidence of a good reason to believe that there is

no significant likelihood of removal in the reasonably foreseeable future.”

Akinwale v. Ashcroft, 287 F.3d 1050, 1051-52 (11th Cir. 2002) (per curiam).



                                           4
      Here, as the district court found, the statutory removal period was triggered

on October 24, 2006 when INS issued its Final Administrative Removal Order.

However, the removal period was tolled from November 18, 2005, when Gozo

filed for withholding of removal, until May 23, 2007, when the IJ denied his

request for such relief. Gozo “interrupted the running of time under Zadvydas”

when he “simultaneously challenge[d] issues related to his removal order and his

post-removal period detention.” Akinwale, 287 F.3d at 1052 n.4. Therefore,

because only 53 days elapsed between the final removal order and the filing of the

petition, Gozo’s Zadvydas claim is premature.

      Additionally, Gozo argues that he has evidence demonstrating that neither

the Zimbabwean nor Italian embassy will issue him a travel document in the

foreseeable future. We will not consider this issue because it was not raised in the

district court. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th

Cir. 2004) (holding that “an issue not raised in the district court and raised for the

first time in an appeal will not be considered by this court”) (quotation omitted).

                                   CONCLUSION

      Upon close review of the record and the parties’ briefs, we discern no error.

As a result, we affirm the dismissal of Gozo’s § 2241 petition.

      AFFIRMED.



                                           5